*229[UNPUBLISHED]
PER CURIAM.
Marie Yancey brought suit against defendants on several legal theories, alleging discrimination arising from her employment with the City of St. Louis. Defendants (with the exception of Michael Donate, who prevailed at trial) appeal the judgment entered by the District Court2 on a jury verdict in Yancey’s favor. Yancey cross-appeals the denial of her motions for injunctive relief, promotion, front-pay, prejudgment interest, and supplemental attorney fees and costs. We have eonsidered the record in light of the arguments of both parties. Finding no reversible error, and concluding that an opinion in this fact-intensive case would lack significant precedential value, we summarily affirm the District Court in all respects. See 8th Cir. R. 47B.
A true copy.

. The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri.